LAMBERT, Justice,
concurring.
I am compelled to concur with the majority opinion because the language of KRS 304.39-230(5) and the intent of the Legislature is clear. However, I write separately to denounce this statute for barring the claim of a five-year-old child because he failed to apply for benefits within one year after his father’s death. Throughout the law are statutes which exempt persons under legal disabilities from compliance with statutes of limitation until the disability is removed. I am unaware of any other statute which imposes upon an infant the duty to come forward during his minority and assert a claim or have it extinguished.
The Motor Vehicle Reparations Act, KRS 304.39-010, et seq., became effective on July 1, 1975, and has as one of its stated purposes:
“To provide prompt payment to victims of motor vehicle accidents without regard to whose negligence caused the accident in order to eliminate the inequities which fault-determination has created.” KRS 304.39-010(2).
As a part of the Act, tort liability was abolished for damages to the extent that basic reparation benefits were payable therefore (KRS 304.39-060), unless the provisions of the Act had been rejected (KRS 304.39-060(4)). As a result of the implied acceptance of the Act by this infant’s father, no rejection having been executed, the right of the infant to bring an action for recovery of those items designated as basic reparation benefits was destroyed and with it was destroyed KRS 413.170(1), a saving statute which protects persons under legal disabilities. Thus, as a result of the Motor Vehicle Reparations Act, rights this child would have had were taken from him and with those rights the protection of the saving statute was also taken. In their place, the child was provided a right to basic reparation benefits with the millstone of a strict one-year period of limitation attached to it. When the Motor Vehicle Reparations Act is applied to the facts of this case, its stated policy of prompt payment to victims and elimination of inequities is tragically defeated and the result morally reprehensible.
It is inconceivable that a majority in the Kentucky House of Representatives, a majority in the Kentucky Senate, and the Governor of Kentucky would knowingly approve a statute which may literally take food from the mouth of an orphan. Nevertheless, this is precisely the result the Legislature and the Governor achieved with KRS 304.39-230(5).